 



Exhibit 10.2

AMENDED AND RENEWED MANAGEMENT SERVICES AGREEMENT

     THIS AMENDED AND RENEWED MANAGEMENT SERVICES AGREEMENT is entered into as
of the 29th day of August, 2000, by and between The Hearst Corporation
(“Hearst”), a Delaware corporation, and Hearst-Argyle Television, Inc. (the
“Company”), a Delaware corporation.

     WHEREAS, Hearst and the Company (formerly known as Argyle Television, Inc.)
entered into a Management Services Agreement dated as of August 29, 1997 (the
“1997 Management Services Agreement”), pursuant to which the Company provides
certain services to Hearst with respect to the Managed Stations (as defined
below); and

     WHEREAS, Hearst and the Company mutually desire to amend and renew the 1997
Management Services Agreement as set forth hereinafter;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend and
renew the 1997 Management Services Agreement as follows:

     1. Managed Stations. Hearst, or a subsidiary, is the licensee of Radio
Stations WBAL(AM) and WIYY-FM, Baltimore, Maryland and Television Stations
WMOR-TV, Lakeland, Florida (“WMOR-TV”) and WPBF-TV, Tequesta, Florida
(“WPBF-TV”) . Additionally, Hearst brokers time and provides programming and
other services to Television Station KCWE-TV, Kansas City, Missouri (“KCWE-TV”)
pursuant to a Program Service and Time Brokerage Agreement. WBAL(AM) and
WIYY-FM, WMOR-TV, WPBF-TV and KCWE-TV are collectively referred to herein as the
“Managed Stations”. Additionally, Hearst shall have the right (but not the
obligation) to include under this Management Services Agreement any additional
broadcast stations which it or any of its subsidiaries or affiliates (other than
the Company) may acquire (or for which Hearst or any such subsidiary or
affiliate enters into a time brokerage agreement) during the Term hereof; if
Hearst desires to include such additional station hereunder it will so advise
the Company in writing and such station will thereupon be included as a Managed
Station hereunder.

     2. Services. Subject to applicable laws, rules and regulations (including
those of the FCC), during the term of this Agreement, the Company shall provide
Hearst with respect to the Managed Stations, with management services
substantially similar to those management services provided under the 1997
Management Services Agreement, and the Company’s services to Hearst hereunder
will include, without limitation, management services with respect to: sales;
news; programming (subject to the rights of each Managed Station’s licensee to
retain sole responsibility for and control of the station’s programming,
including the right to pre-empt programming provided for under this Management
Services Agreement); assuring compliance with FCC and EEO laws, rules and
regulations; finances including preparation of operating and capital budgets and
financial statements in accordance with GAAP); engineering; promotion; and
accounting services.

     3. Facilities and Employees of The Company. The Company shall maintain such
office facilities, space, supplies, and equipment and shall hire, supervise, and
direct such employees as are necessary to the performance of the services
provided for herein. The Company will be responsible for the furnishing,
recruiting, training, supervising and managing of all such employees of Hearst
employed by Hearst at the Managed Stations, provided however, such employees
shall remain subject to the ultimate management and direction of Hearst. It is
understood and agreed that the responsibility for compensating the employees of
Hearst is solely the responsibility of Hearst and not that of the Company,
regardless of the nature of the services rendered by such employees of the party
benefiting from the same.

     4. Management Fee: (a) The management fee with respect to the Managed
Stations shall be an annual amount equal to the greater of (i) (x) $50,000 for
the Managed Radio Stations (counted as a

 



--------------------------------------------------------------------------------



 



single property) and $50,000 for KCWE-TV, or (y) for all others, $100,000 per
station, and (ii) 33.33% of the positive broadcast cash flow from each such
property.

     As used herein, “broadcast cash flow” is defined, for each Managed Station
respectively, as station operating income, plus depreciation and amortization of
program rights, minus program payments and adjusted for any non-cash
compensation expense. Reimbursable expenses pursuant to Section 4(b) below shall
also be deducted from broadcast cash flow to the extent such deductions were not
already included in the calculation of broadcast cash flow.

     (b) In addition to such management fee, the Company shall also be entitled
to the reimbursement of the Company’s direct operating costs and expenses
incurred with unrelated third parties, plus the reimbursement of amounts paid on
behalf of a Managed Station under the then-current Services Agreement between
Hearst and the Company to the extent such amounts were paid by the Company and
were not paid directly by the Managed Station. Corporate overhead shall not be a
reimbursable expense except to the extent corporate overhead has been
historically treated as an operating expense for each Managed Station
respectively and has been included as part of the calculation of broadcast cash
flow for such Managed Station as shown in the Form S-4 Registration Station
filed by the Company with the Securities and Exchange Commission on July 30,
1997.

     (c) Management fees (including the reimbursement of expenses) shall be made
on a calendar quarterly basis. The Company shall provide Hearst with a statement
setting forth the reimbursable expenses for such quarter, plus an amount equal
to 25% of the annual fixed amount or positive broadcast cash flow, as the case
may be, within thirty days following the end of each quarter. Reasonable
estimates of broadcast cash flow may be made, with adjustments thereto to be
made in the following quarter. Each statement shall include such information as
Hearst reasonably requires. Hearst will pay the quarterly amount due within
15 days of its receipt of such statement.

     5. Records. The Company shall, at all times, keep proper books of account
and records relating to services performed hereunder, including records relating
to the computation of management fees, which books of account and records shall
be accessible for inspection by Hearst at any time during normal business hours.

     6. Term. The term of this Agreement shall commence upon the Effective Time
and shall continue for each of the Managed Stations respectively until the
earlier of: (i) Hearst’s divestiture of such Managed Station to a third party;
(ii) if applicable, the exercise of the option granted to The Company for
certain of the Managed Stations, pursuant to the Option Agreement of even date
entered into between the parties hereto; or (iii) five (5) years following the
Effective Time, provided that, Hearst shall have the right to terminate this
Agreement with respect to any Managed Station at any time upon 90 days prior
written notice if the option period or right of first refusal period with
respect to such Managed Station, as applicable, each as set forth in the Option
Agreement, has expired without having been exercised. Additionally, if either
party shall breach in any material respect any of its obligations or agreements
under this Agreement, and said party does not cure such default within 30 days
after receiving written notice thereof from the non-breaching party, the
non-breaching party may terminate this Agreement by providing written notice of
termination given at least 60 days prior to the proposed termination date. Upon
such termination, Hearst and/or Argyle shall promptly return any and all
property of the other party used in connection with the provision of services
hereunder.

     7. FCC Filing and Licensee Responsibility. A copy of this Agreement shall
be filed with the Federal Communications Commission in accordance with 47 C.F.R.
§73.3613(c)(1) (1996). Nothing contained herein shall be construed so as to
constitute a relinquishment, abdication or transfer of control of responsibility
for Hearst’s and its subsidiaries’ obligations as the licensees of their
respective broadcast stations or tower facilities. It is expressly recognized
and agreed that all services performed for Hearst shall be performed pursuant to
and under the authority of Hearst’s management and Board of Directors and,
whenever necessary, Hearst’s stockholders.

 



--------------------------------------------------------------------------------



 



     8. Change in Control. Notwithstanding anything to the contrary contained
herein, this Agreement shall terminate at any time that Hearst ceases to own
more than 50% of The Company’s outstanding voting common stock or otherwise
ceases to have the right to elect a majority of the Board of Directors of The
Company. Upon such a termination, the final Management Fees due hereunder will
be determined through the date of termination in a manner consistent with the
quarterly determinations provided hereunder.

     9. Limitation of Liability: Consequential Damages. In providing the
Services, The Company shall not have any liability hereunder except to the
extent that The Company shall be finally judicially determined to have engaged
in gross negligence or willful misconduct. In addition, The Company shall not be
liable, whether in contract, in tort (including negligence and strict
liability), or otherwise, for any special, indirect, incidental or consequential
damages whatsoever (including, but not limited to, lost profits), which in any
way arise out of, relate to, or are a consequence of, its performance or
nonperformance under this Agreement, or the provision of or failure to provide
any service under this Agreement.

     10. Indemnity. (a) The Company hereby agrees to indemnify and hold harmless
Hearst, and its affiliates, their respective officers, directors, employees,
successors and assigns and agents and each other person, if any, controlling
Hearst, or any of its affiliates (Hearst and each such other person being a
“Hearst Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and expenses (including, without limitation, reasonable
fees and expenses of counsel) related to, arising out of or in connection with
the services provided pursuant to this Agreement, provided, however, The Company
shall not be responsible for any losses, claims, damages or liabilities ( or
expenses relating thereto) that are finally judicially determined to have
resulted from the gross negligence or willful misconduct of any Hearst
Indemnified Person; and provided further that nothing contained herein shall
cause The Company to be liable to Hearst for operating losses at the Managed
Stations not caused by the gross negligence or willful misconduct of The
Company.

          (b) Hearst hereby agrees to indemnify and hold harmless The Company,
its affiliates, and their respective officers, directors, employees, successors
and assigns and agents and each other person, if any, controlling The Company,
or any of its affiliates from and against any and all losses, claims, damages or
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that are finally judicially determined to have resulted
from the gross negligence or willful misconduct of Hearst in connection with the
services provided pursuant to this Agreement.

          (c) The party making a claim under this Section 10 is referred to as
the “Indemnified Party” and the party against whom such claims are asserted
under this Section 10 is referred to as the “Indemnifying Party”. All claims by
any Indemnified Party under this Section 10 shall be asserted and resolved as
follows:

               (i) In the event that any claim or demand for which an
Indemnifying Party would be liable to an Indemnified Party hereunder is asserted
against or sought to be collected from such Indemnified Party by a third party,
said Indemnified Party shall with reasonable promptness notify in writing the
Indemnifying Party of such claim or demand, specifying the basis for such claim
or demand, and the amount or the estimated amount thereof to the extent then
determinable (which estimate shall not be conclusive of the final amount of such
claim or demand, and the amount or the estimated amount thereof to the extent
then determinable (which estimate shall not be conclusive of the final amount of
such claim and demand) (the “Claim Notice”); provided, however, that any failure
to give such Claim Notice will not be deemed a waiver of any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
actually prejudiced by such failure. The Indemnifying Party shall have the right
to control the defense of such claim or demand and shall retain counsel (who
shall be reasonably acceptable to the Indemnified Party) to represent the
Indemnified Party and shall pay the reasonable fees and disbursements of such
counsel with regard thereto; provided, however, that any Indemnified Party is
hereby authorized prior to the date on which it receives written notice from the
Indemnifying Party designating such counsel, to retain counsel, whose fees and
expenses shall be at the expense of the Indemnifying Party, to file any motion,
answer or other pleading and take such other action which it reasonably shall
deem

 



--------------------------------------------------------------------------------



 



necessary to protect its interests or those of the Indemnifying Party until the
date on which the Indemnified Party receives such notice from the Indemnifying
Party. After the Indemnifying Party shall retain such counsel, the Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party. The
Indemnifying Party shall not, in connection with any proceedings or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one counsel for the Indemnified Party (except to the extent the
Indemnified Party retained counsel to protect is (or the Indemnifying Party’s)
rights prior to the selection of counsel by the Indemnifying Party). If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
with the Indemnifying Party and its counsel in contesting any claim or demand
which the Indemnifying Party defends. A claim or demand may not be settled by
the Indemnifying Party without the prior written consent of the Indemnified
Party (which consent will not be unreasonably withheld) unless, as part of such
settlement, the Indemnified Party shall receive a full and unconditional release
reasonably satisfactory to the Indemnified Party. If the Indemnifying Party
elects to defend a claim or demand, the Indemnified Party shall not pay or
settle such claim or demand without the consent of the Indemnifying Party. In
each instance, the Indemnified Party shall have the right to be kept fully
informed by the Indemnifying Party and its legal counsel with respect to any
legal proceedings.

               (ii) In the event any Indemnified Party shall have a claim
against any Indemnifying party hereunder which does not involve a claim or
demand being asserted against or sought to be collected from it by a third
party, the Indemnified Party shall send a Claim Notice with respect to such
claim to the Indemnifying Party.

          (d) The provisions of this Section 10 shall survive the expiration or
termination of this Agreement.

     11. Successors and Assigns. This Agreement may not be assigned by Hearst or
The Company without the prior written consent of the other party, except that
either Hearst or The Company may assign its right and obligations hereunder to
one of its wholly-owned subsidiaries, and any attempt to assign any rights or
obligations arising under this Agreement without such prior consent in violation
hereof shall be null and void.

     12. Governing Law. The construction, validity and enforceability of this
Agreement shall be governed by the laws of the State of New York, without regard
to conflicts of laws principles.

     13. Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

          (a)   If to Hearst:
 
            The Hearst Corporation     959 Eighth Avenue     New York, New York
10019     Attn.: Victor F. Ganzi     Telephone:      (212) 649-2103

  Fax:                (212) 649-
 
        (b)   If to The Company:
 
            Hearst-Argyle Television, Inc.     888 Seventh Avenue     New York,
New York 10106     Attn.: David J. Barrett     Telephone:      (212) 887-6811

  Fax:                (212) 887-

 



--------------------------------------------------------------------------------



 



Any party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties hereto.

     14. No Waiver. The failure of either party at any time to require
performance by the other party of any provision of this Agreement shall in no
way affect the right of such party to require performance of that provision. Any
waiver by either party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself or a waiver of any right under this
Agreement.

     15. Severability. All provisions of this Agreement are severable and any
provision which may be prohibited by law shall be ineffective to the extent of
such prohibition without invalidating the remaining provisions of this
Agreement.

     16. Entire Agreement: Modifications and Amendments. This Agreement
constitutes the entire agreement between the parties concerning the subject
matter thereof and supersedes all prior agreements and understandings, both oral
or written, between the parties with respect to the subject matter hereof, and
cannot be modified or amended except by an instrument in writing signed by all
parties hereto or their respective successors or assigns.

     17. Independent Contractor Status. The Company shall be deemed to be an
independent contractor to Hearst. Nothing contained in this Agreement shall
create or be deemed to create the relationship of employer and employee, and no
party to this Agreement shall, by reason hereof, be deemed to be a partner or a
joint venturer of any other party hereto in the conduct of their respective
business and/or the conduct of the activities contemplated by this Agreement.

     18. Binding Effects: Benefits. This Agreement will be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Nothing contained in this Agreement, express or implied, is intended to confer
upon any person other than the parties and their respective successors and
permitted assigns any rights or remedies under or by reason of this Agreement.

     19. Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not in any way control the meaning or
interpretation of this Agreement.

     20. Force Majeure. The Company shall be excused from performing the
services under this Agreement and shall have no liability to Hearst for any
period it is prevented from performing the services, in whole or in part, as a
result of delays caused by an act of God, war, civil disturbance, court order,
labor dispute, or other cause beyond its reasonable control, including failures
or fluctuations in electrical power or telecommunications or, in the event that
The Company obtains any services from a third party, the failure of such third
party to provide such services, or the misconduct or negligence of such party in
providing such services. Additionally, in the event the force majeure period
continues for six consecutive months, either party may terminate this Agreement
on written notice given by the terminating party at least five days prior to the
proposed termination date. Also, if during the force majeure period, the Company
outsources to a third party any services provided by it hereunder, the
management fees payable to the Company hereunder shall be adjusted to reflect
amounts paid to such third party.

     21. Counterparts. This Agreement may be executed in separate counterparts,
each of which so executed and delivered shall constitute an original, but all
such counterparts shall together constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            THE HEARST CORPORATION
      By:   /s/ Ronald J. Doerfler               Name:Ronald J. Doerfler       
      Title:Senior Vice President and
    Chief Financial Officer     

            HEARST-ARGYLE TELEVISION, INC.
      By:   /s/ Harry T. Hawks               Name:Harry T. Hawks         
    Title:Executive Vice President and
    Chief Financial Officer     

 